—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 6, 1994, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the Supreme Court properly exercised its discretion in denying, without a hearing, his application to withdraw his plea (see, People v Simon, 196 AD2d 851, 852). The defendant’s application was based upon conclusory and unsupported allegations of coercion and inadequate representation. Such claims were insufficient to support the defendant’s motion to withdraw his plea (see, People v Young, 194 AD2d 307; People v Alicea, 191 AD2d 702; People v Diaz, 162 AD2d 405).
Additionally, the defendant received the bargained-for sentence and, therefore, has no cause to complain that the sentence imposed is excessive (see, People v Kazepis, 101 AD2d 816, 817). Moreover, we decline to exercise our interest of justice jurisdiction to reduce the defendant’s sentence. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.